 


111 HR 276 IH: Drug Free Water Act of 2009
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 276 
IN THE HOUSE OF REPRESENTATIVES 
 
January 7, 2009 
Mrs. Miller of Michigan introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To direct the Administrator of the Environmental Protection Agency to convene a task force to develop recommendations on the proper disposal of unused pharmaceuticals, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Drug Free Water Act of 2009.
2.Task force on proper disposal of unused pharmaceuticals
(a)In generalIn furtherance of the national goals and policies set forth in section 101 of the Federal Water Pollution Control Act (33 U.S.C. 1251), the Administrator of the Environmental Protection Agency (in this Act referred to as the Administrator) shall convene a task force (in this Act referred to as the task force) to develop—
(1)recommendations on the proper disposal of unused pharmaceuticals by consumers, health care providers, and others, which recommendations shall—
(A)be calculated to prevent or reduce the detrimental effects on the environment and human health caused by introducing unused pharmaceuticals, directly or indirectly, into water systems; and
(B)provide for limiting the disposal of unused pharmaceuticals through treatment works in accordance with the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and
(2)a strategy for the Federal Government to educate the public on such recommendations.
(b)MembershipThe task force shall be composed of—
(1)the Administrator (or the Administrator’s designee), who shall serve as the Chair of the task force;
(2)the Commissioner of Food and Drugs (or the Commissioner’s designee); and
(3)such other members as the Administrator may appoint.
(c)ReportNot later than 1 year after the date of the enactment of this Act, the task force shall submit a report to the Congress containing the recommendations and strategy required by subsection (a).
(d)Staff of Federal agenciesUpon request of the task force, the head of any department or agency of the United States may detail any of the personnel of that department or agency to the task force to assist in carrying out its duties under this section.
(e)TerminationThe task force shall terminate 180 days after submitting the report required by subsection (c). 
 
